DETAILED ACTION
Non-Final Rejection (11/11/21)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has carefully reviewed the patent application and/or response to the previous Office Action and prepared following non-final Office Action. 
Applicant may identify the preferred figure(s) showing the most significant limitations to be included on the front page of the issued patent.
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Allowable Subject Matter

Claims 6-14, 17-30 are objected to as being dependent upon a rejected base claim. These claims appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claims, clearly identify the support [Fig #, Para #, line #, etc.] for all the amended claimed limitations in the original application, claimed limitations must be shown in the figures, and required additional search of all the amended claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Following claims are rejected under 35 U.S.C. 103(a) as being unpatentable over Birnschein et al. [20180345971] and further in view of Brown et al. [20050253433].

Regarding Claims 1-5, 31-35, as best understood, Birnschein et al. [20180345971] discloses the invention as claimed to include a land vehicle 100 having a front end and a rear end, a floor structure having an upper surface, wheels 112 for rollably supporting the vehicle, power means 600 for propelling the vehicle, and a seating assembly [para 0049] for the vehicle, characterized in that: The floor structure is flat; the power means is positioned below the upper surface of the floor structure; and the seating assembly is positioned on the upper surface on the floor structure;  wherein the power means includes a means 600 for generating electricity and at least one electric motor;  wherein the means for generating electricity comprises a battery 432.  

However, Birnschein et al. [20180345971] does not disclose the seating assembly includes a rearwardly facing seat assembly including a first cushion portion and a first upright seatback portion, the first upright seatback portion is pivotally mounted on the first cushion portion and moves pivotally rearwardly and downwardly into overlying relation to the first cushion portion and into substantial horizontal alignment with a first cargo surface defined by the upper face of the floor structure forwardly of the rearwardly facing seat assembly; wherein the seating assembly further includes a forwardly facing seat assembly including a second cushion portion spaced rearwardly from the first cushion portion and a second upright seatback portion pivotally mounted on the second cushion portion and movable pivotally forwardly and downwardly into overlying relation to the second cushion portion and into substantial horizontal alignment with a second cargo surface defined by the upper face of the floor structure rearwardly of the forwardly facing seat assembly;  

Brown et al. [20050253433] discloses the seating assembly includes a rearwardly facing seat assembly 28 including a first cushion portion and a first upright seatback portion, the first upright seatback portion is pivotally mounted on the first cushion portion and moves pivotally rearwardly and downwardly Fig 9c into overlying relation to the first cushion portion and into substantial horizontal alignment with a first cargo surface defined by the upper face of the floor structure forwardly of the rearwardly facing seat assembly; wherein the seating assembly further includes a forwardly facing seat assembly 30 including a second cushion portion spaced rearwardly from the first cushion portion and a second upright seatback portion pivotally mounted on the second cushion portion and movable pivotally forwardly and downwardly Fig 9c into overlying relation to the second cushion portion and into substantial horizontal alignment with a second cargo surface defined by the upper face of the floor structure rearwardly of the forwardly facing seat assembly;  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include/modify/incorporate the invention, as disclosed by Birnschein et al. [20180345971], to include rearwardly/forwardly facing seat assembly, as disclosed by Brown et al. [20050253433], to facilitate traveler’s comfort.. 

Conclusion

The prior art made of record in Notice(s) of Reference Cited (PTO-892) and not relied upon is considered pertinent to applicant's disclosure. This art of record shows various features similar to the applicant’s invention.

Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
kiran.patel@uspto.gov
Phone: 571-272-6665